DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the response after final filed on 06/25/2021.
•	Claims 1, 8, 15, and 18 have been amended and are hereby entered.
•	The previous 103 rejections are hereby withdrawn due to the claim amendments.
•	Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. No known reference, alone or in combination, would provide the invention of claims 1-20. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method, device, and apparatus performing the steps of determining, by a client device and based on global navigation satellite system (GNSS) data received from one or more GNSS satellites, a non-real-time kinematics (RTK) GNSS location of the client device; determining, by the client device and based on corrections data received from a reference station, an RTK-assisted GNSS location, of the client device, from the non-RTK GNSS location of the client device; broadcasting, by the client device and via an advertisement channel, location information associated with the client device, wherein the location information indicates the RTK-assisted 
The closest art of record, US 2016/0180325 (“Davis”), discloses enabling peer to business payments using an integrated payment and messaging system, the integrated payment and messaging system allowing users to send electronic payments as well as exchange messages with a merchant.  The system can allow a user to connect and/or communicate with merchants 
The closest art of record, “Smart Device-Supported BDS/GNSS Real-Time Kinematic Positioning for Sub-Meter-Level Accuracy in Urban Location-Based Services” by Assefa M. Melesse, dated Dec 21, 2016 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5191179/ (hereinafter “Melesse”), discloses solutions for realizing RTK positioning based on smart devices.  The smart device collects the raw observation and ephemeris data provided by the external GNSS device.  The smart device receives differential corrections. Thus, RTK position can be achieved with the raw observations, ephemeris, and differential corrections. Differential corrections data is received from nearby reference stations.
The closest art of record, US 2016/0260301 (“Miller”), discloses a processor to identify the detected local signals, determine whether the detected local signals include at least one beacon signal, store, to the local memory, the at least one beacon signal, sort, in the local memory, the stored at least one beacon signal by proximity to the asset tag device, parse the sorted at least one beacon signal, and append tag information to the parsed at least one beacon signal to generate the response packet.
The closest art of record, US 2017/0374690 (“Maddali”), discloses enabling an access point to indicate an attribute of the backhaul connection of the access point.  A Bluetooth access point may generate the advertisement message. The processor may broadcast the advertisement message from the access point. For example, a Bluetooth type access point may broadcast an advertisement message as an availability advertisement over one or more Bluetooth channels. The advertisement message may be broadcast prior to the establishment of a connection between the access point and a computing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Introduction to Network RTK” by Lambert Wanniger, dated 11 June 2004 http://www.wasoft.de/e/iagwg451/intro/introduction.html (herein after “Wanniger”), discloses data processing methods for Network RTK positioning.
“Towards a Proximity-Aware, Accessible and Personalized Public Digital Terminal An Initial Study” by Mohammed Misbhauddin and Majed Alshamari, IEEE, dated April 2018 https://ieeexplore.ieee.org/document/8593129/ (hereinafter “Misbhauddin”) discloses proximity-aware technologies including Bluetooth Low Energy (BLE) used with mobile devices and public terminals (such as ATMs, interactive kiosks, etc.).
“Development of a Network RTK Positioning and Gravity-Surveying Application with Gravity Correction Using a Smartphone” by Jinsoo Kim, Youngcheol Lee, Sungyeoul Cha, Chuluong Choi, and Seongkyu Lee, dated July 2013 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3758627/ (hereinafter “Kim”) discloses  a smartphone-based network real-time kinematic (RTK) positioning and gravity-surveying application (app) that allows semi-real-time measurements using the built-in Bluetooth features of the smartphone and a third-generation or long-term evolution wireless device. The app was implemented on a single smartphone by integrating a global navigation satellite system (GNSS) controller, a laptop, and a field-note writing tool. The observation devices (i.e., a GNSS receiver and relative gravimeter) functioned independently of this system. The app included a gravity module, which converted the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELDA G MILEF/Primary Examiner, Art Unit 3694